 CYCLONE SALES, INC.431Cyclone Sales,Inc.andInternational Union,United Automobile,.Aircraft&Agricultural Implement Workers of America, UAW-AFL-CIO,Petitioner.Case No. 30-RC-1079. February 15,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Clyde F. Waers,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor herein, Longmont Printing Specialties and PaperProducts Union No. 614 of International Printing Pressmen & As-sistantsUnion of North America, AFL-CIO, contends that its exist-ing contract with the Employer, effective November 1, 1954, throughOctober 15, 1956, is a bar to a present determination of representatives.The Employer takes no position on the contract-bar issue.The Peti-tioner argues,inter alia,that the contract is not a bar to this proceed-ing on the following grounds : (1) The contract is invalid because al-legedly it was collusively executed; (2) the contract is illegal,ab initio,under State law because no election authorizing a union-shop contracthas ever been held; and (3) in any event, a schism has occurred whichremoves the contractas a bar.In support of its first contention the Petitioner produced testimonyto show that the contract was executed without negotiations at a timewhen the operations of the plant were just beginning; that at that timethere were only 4 or 9 departments in operation with a total of 40employees in contrast to the present employment of 120; and that theUnion involved has never established an office in the city in which theplant is located, or processed any of the grievances brought forth by-employees.As this contention is basedon allegationswhich relate to unfairlabor practices prohibited by Section 8 (a) (2) of the Act, it cannotbe given weight here. For it is established Board policy not to permitthe litigation of alleged unfair labor practicesin a representationproceeding.Nor will the Board permit such allegations to be utilizedin attacking the validity of a contract so as to remove it as a bar in arepresentationproceeding.'Accordingly, we will not consider the' SeeThe Mengel Company,Corrugated Box Division,114 NLRB 321. The Petitioneralso claims that this was an expanding unit when the contract was executed and for thisreason the contract does not bar an election at the present time.The Employer began115 NLRB No. 63. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDevidenceadduced in supportof these allegations as pertinent to theissue presented.In supportof its secondcontention the Petitionerreferred to, andreadinto the record,portionsof the Colorado Labor Peace Act of1943 2 whichit contendsrequirethe affirmativeapproval through secret-ballot by 75 percent of the employees before a union shop contractmay be executed, and which make violation thereof an unfair laborpractice and amisdemeanor.It is well established that State law is not determinative of rightsand obligations under the Act, except where the Act itself expresslyprovides otherwise.3The Petitioner apparentlyrelies upon Section14 (b) ' of the National Labor Relations Act as a basis for its position.The Board has held that State laws which regulate union-shop agree-ments, as distinguished from those which prohibit such agreements,are subordinate to the national law and are not encompassed in Section14 (b) of the Act.'As the Colorado statute, according to Petitioner'sown interpretation, is regulatory rather than prohibitive, we find thatSection 14 (b) of the Act is not applicable, that the national law isparamount, and that the Colorado statute is irrelevant to the contract-bar issue presented here.The Petitioner's claimthat a schism has occurred within the con-tracting Union, which removes the current contractas a bar, is basedupon the following incidents : After appropriately published notice-the contracting Union on September 19, 1955, held a special disaffilia-tion meeting attended by 77 of the 120 employees.A motion to dis-affiliate from the Intervenor International, to dissolve Intervenoroperation at this plant on August 23,1954, when it opened the first production line'Whenthe contract herein was signed on October 25,1954, the four production departments inoperation were the paper line,the pacoon line, the shear room,and the pressroom.Theplant has since added the can line,the screwneck line,the waste room, the deluxe line,and the warehouse department.The unit covered by the contract is production and main-tenance and the record does not indicate that the 5 departments since added required sub-stantially different basic skills from those exercised by employees in the initial 4 produc-tion departmentsSince,in addition,the employee complement at the time the contractwas executed was approximately 73 of the present personnel,we find,contrary to the Peti-tioner's contention,that the contract is not removed as a bar on the basis of an expand-ing unit.SeeIIMuehlsteen andCo , 93 NLRB 1273,1274.Also seeMusksn Manufac-turing Co,Inc.,114 NLRB 1307 Cf.Carbide&Carbon Chemicals Division, Union Carbideand Carbon Corporation,98 NLRB 270, 272.8 Petitioner relies particularly upon sections 6 and 23 of the State statute.For thereasons hereinafter stated we find it unnecessary to pass upon the arguments presentedby the Intervenor with reference to Petitioner's interpretation of the State law.3 SeeConsolidated Vultee Aircraft Corp., Fort Worth Division,108 NLRB 591, andcases cited therein4 Section 14"(b)Nothing in this Act shall be construed as authorizing the execution orapplication of agreements requiring membership in a labor organization as a condition ofemployment in any State or Territory in which such execution or application is prohibitedby State or Territorial law."G SeeNo? thiand Greyhound Lines, Inc,80 NLRB 288,and cases cited therein. CYCLONE SALES, INC.433Local 614, and to surrender its charter, was unanimously passed; andthe body then resolved to affiliate with and apply for a charter fromthe Petitioner.Thereafter copies of the resolutions passed at themeeting were sent to the Intervenor International, the Employer, andtheUnion's bank.The Employer was also given a statement ofendorsement of such action and' specific revocation of "the writtenauthorization for check-off of union dues" over the signatures ofemployees, 70 dated September 19, 1955, and 30 dated September 20,1955.The Intervenor introduced evidence to show that there are at least5 members 8 of Local 614 remaining, 3 of whom are officers who did notjoin the secession movement.The record also indicates that, afternotice of the action taken at the September 19 meeting, the IntervenorInternational dispatched a representative to the locality.This repre-sentative, together with the three remaining officers, negotiated wagechanges with the Employer pursuant to a wage reopening clause 7 andreached agreement.This agreement, amending the current contractsubject to the results of the instant proceeding, was reduced to writingand executed by the parties on the morning of the hearing herein.The Intervenor also introduced testimony to the effect that at a meetingcalled after negotiations were completed, 11 employees attended andratified the proposed wage increase.From the foregoing we find that despite the events which havetranspired, the Intervenor, Local 614, continues to function as a labororganization; is "recognized by the Employer; and, is ready, willing,and able to administer the contract with the Employer.Accordingly,we find that a departure from our usual contract-bar rules on theground of a schism is not warranted .8Upon the entire record, we find that the existing contract betweenthe Intervenor and the Employer is a bar to a present determinationof representatives and that, therefore, no question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.'Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]e The Intervenorpresented testimonyindicating that underits constitution a localcannot dissolve so long asthere arefivemembers remainingwe do not findsuch pro-visions pertinent in determining the effectiveness of schism action'A noticefor wage negotiations was given inFebruary 1955, 'Between thatdate andthe date ofagreement 6 or 7 meetings were heldThe numberof such negotiation meet-ings held prior to the secession meeting inSeptemberisnot indicated.However, we donot find, asurged by the Petitioner, that Inteivenorhas been defunct because ofthe pas-sage,of timesince thewage renegotiation notice wasgiven or because of the failure toprocess grievancesor to establish an officeSeeMuskinManufacturing Co , Inc.,114 NLRB 1307.390609-56-vol. 115-29